United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2036
                                   ___________

David L. Hering,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
Iowa State Patrol; Trooper Robert      *
Smith; Trooper Michael McVeigh,        * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: August 7, 2009
                                Filed: August 13, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Iowa inmate David Hering appeals from the district court’s1 adverse judgment
in his 42 U.S.C. § 1983 action. After de novo review, see Ramlet v. E.F. Johnson Co.,
507 F.3d 1149, 1152 (8th Cir. 2007); Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir.
1993) (per curiam), we conclude the district court did not err in granting judgment in
favor of appellees. We also conclude the court did not abuse its discretion in denying


      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
Hering leave to amend his complaint. See Roberson v. Hayti Police Dep’t, 241 F.3d
992, 995 (8th Cir. 2001). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-